Citation Nr: 0920676	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION


The Veteran served on active duty from January 1953 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which, in pertinent part, denied 
service connection for low back strain.  Subsequently, the 
claims file was transferred to the RO in Philadelphia, 
Pennsylvania.  

In March 2006, the Board in pertinent part, remanded this 
matter to the RO for issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at the RO.  A February 2008 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in March 2008.  The appellant 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2008). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim for service connection for a low back disability by 
correspondence dated in June 2001 and January 2007.  
Assistance also shall include obtaining a medical examination 
or opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

According to information in the claims file, in May 2007 the 
RO arranged for a VA examination to determine the etiology of 
the Veteran's back complaint.  The Veteran had noted in his 
Notice of Disagreement that between 1956 and 1966 he did more 
than 65 jumps as an airborne soldier.  However, when he 
appeared for the scheduled examination in June 2007 the 
Veteran told the examiner that he had never made a claim for 
a spine disorder and requested another examination.  
Subsequently, the Veteran failed to answer a June 2007 letter 
whether he wished to withdraw his appeal for a claim for 
service connection for a low back disability.  In an October 
2007 report of contact, the Veteran's service representative 
reported the Veteran was vague and confused about this 
appeal.  In his May 2009 brief, the representative asserts 
that she telephoned the Veteran on May 11, 2009 and verified 
that the Veteran had been confused about his back appeal and 
that he wished to continue this appeal.  She also informed 
the Board of the Veteran's willingness to undergo a VA 
examination to clarify the etiology of any claimed back 
disorder.

The Board notes that service records show that the Veteran 
served in an airborne division in the 1960s and had received 
a parachute badge while in service.  October 1961 service 
treatment records show that the Veteran claimed that he hurt 
his back on a jump.  The Board also notes that subsequent to 
the VA spine examination that he declined in June 2007, the 
Veteran appeared for VA optometry and neurology examinations 
in September 2007 for other claims.  

Therefore, because of the Veteran's age and his confusion 
regarding his claims on appeal, on remand the AMC/RO should 
schedule the Veteran for a VA examination and opinion as to 
whether he currently has a low back disability and, if so, 
whether there is at least a 50 percent probability or greater 
(at least as likely as not) that such a low back disability 
is related to his period of active service.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and non-VA medical records.  The 
claims file reflects that the Veteran has received outpatient 
medical treatment from the Philadelphia VA Medical Center 
("VAMC") and its Fort Dix outpatient clinic; however, as 
the claims file only includes records from those facilities 
dated up to March 2006, any additional records from those 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his back complaint and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
his back disorder from the Philadelphia 
VAMC and its Fort Dix outpatient clinic, 
for the period from March 2006 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran should 
be scheduled for a VA orthopedic 
examination.  The claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims folder and an 
examination of the Veteran, the examiner 
then should provide an opinion with 
respect to: whether the Veteran currently 
has a low back disability and, if so, 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that the Veteran's low back 
disorder is related to his period of 
active service.

All opinions provided are to include 
sustainable reasons and bases, with 
references, when necessary, to information 
in the claims folder.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of any notification must 
be associated with the claims file.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



